Citation Nr: 1632047	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  07-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a low back disability, to include degenerative joint disease and degenerative disc disease of the lumbar spine.

4. Entitlement to service connection for bilateral leg cramps, not to include bilateral knee degenerative joint disease or right knee meniscus tear.  

5.  Entitlement to a service connection for a bilateral leg disability, to include bilateral knee degenerative joint disease and right knee meniscus tear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969. 

These matters initially came before the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a May 2006 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Albuquerque, New Mexico, which denied entitlement to the benefits sought. 

In January 2008, the Veteran and his wife testified at a local hearing held at the RO before a Decision Review Officer ("DRO"); the transcript is of record. 

In June 2011, the Board remanded the Veteran's claims for additional development. Specifically, the Board remanded the claims to obtain updated VA treatment records issued at the VA medical center ("VAMC") in Albuquerque, New Mexico.  In addition, the Veteran was scheduled for VA examinations of the spine and auditory system.  After the VA treatment records had been obtained and associated with the claims file, and the Veteran underwent the specified VA examinations, the Veteran's claims file was transferred to the Board.  

In December 2013, the Board remanded the claims again for additional evidentiary development.  In addition to scheduling the Veteran for another VA examination of the spine, the Agency of Original Jurisdiction ("AOJ") was instructed to retrieve the Veteran's VA treatment records at the Albuquerque VAMC and Gallup Community-Based Outpatient Clinic ("CBOC") for the period prior to 2000, and since June 2011, and to attempt to retrieve any medical and audiological occupational treatment records and evaluation reports generated by the Veteran's identified employers for the period from 1969 to 1972, and from 1975 to 2002.  Subsequent to this development, the case was returned to the Board.  

In August 2015, the Board unfortunately had to remand the Veteran's appeal for the third time, in order to comply with the provisions of  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error in failing to ensure this compliance).  The Board asked the RO to obtain updated VA treatment records; obtain the names and addresses of the Veteran's previous employers; and obtain the specific dates in which he was employed there.  The RO was directed to obtain appropriate release of information forms from the Veteran to obtain any medical and audiological treatment records and evaluations dating since 1969.  Subsequent to obtaining these records, the RO was directed to schedule the Veteran for a VA orthopedic examination.  The RO has certified that the Board's directions have been completed; and the case has been returned to the Board for further review.    

The Board notes for the record that one of the Veteran's initial claims was "entitlement to service connection for bilateral leg disability, to include as secondary to a low back disability."  After reviewing the various medical diagnoses associated to the Veteran's right knee and bilateral legs, the Board has recharacterized the above-referenced claim into two separate claims, specifically (1) entitlement to service connection for bilateral leg cramps and (2) entitlement to service connection for a bilateral leg disability, to include bilateral knee degenerative joint disease and a right knee meniscus tear.  
  
This appeal was processed using the Veteran's Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claims.




FINDINGS OF FACT

1.  Bilateral hearing loss first manifested many years after the Veteran's discharge from service, and the only medical opinion to address the etiology of the Veteran's bilateral hearing loss weighs against the claim.

2.  Tinnitus is reasonably shown to have had its origin during the Veteran's military service.  

3.  Resolving all reasonable doubt in his favor, degenerative joint disease and degenerative disc disease of the lumbar spine had its initial onset during the Veteran's military service.

4.  There is no clear and unmistakable evidence that the Veteran's leg cramps existed prior to service.  

5.  A right leg disability, to include bilateral knee degenerative arthritis and right knee meniscus tear, did not manifest in service, within one year of service and has not been shown to be related to a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred during military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107A (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a low back disability, to include degenerative joint disease and degenerative disc disease of the lumbar spine, have been met.  38 U.S.C.A. §§ 1110, 1112,  1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral leg cramps, not to include bilateral knee degenerative joint disease or right knee meniscus tear, is granted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

5.  The criteria for service connection for a bilateral leg disability, to include bilateral knee degenerative joint disease and right knee meniscus tear, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107A  (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify has been more than satisfied.  The Veteran was notified via an August 2005 letter of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence. Moreover, in a March 2006 letter, the RO notified the Veteran of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date as required by the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO then issued the rating decision on appeal in May 2006.  The Board finds that the duty to notify has been satisfied in this case.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records ("STRs") and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that evidence necessary for equitable resolution of the issues have been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's STRs, post-service VA and available private treatment records have been added to the record.  In this regard, it should be noted that the claims file does not contain pertinent medical records pertaining to a 1973 surgery the Veteran underwent for his back.  Attempts have been made to obtain these records.  The Veteran himself testified that he has tried to obtain medical records pertaining to his back, but has been unable to do so as his medical providers have told him that medical records were destroyed after ten years.  Thus, those records are not part of the record.  See also statements dated in January 2006 and May 2006.   Additionally, the Board notes that in its most recent remand, the RO was instructed to obtain certain post-service employment records related to the Veteran.  The RO requested authorizations from the Veteran to attempt to obtain these records from his former employers.  The Veteran did not provide any authorizations to the RO. 

The Veteran's paper file, VBMS and Virtual VA records have been reviewed.  The Veteran was afforded several VA examinations in relationship to his claims.  The Board finds that while a few of the medical opinions contained in these VA examination reports were found to be inadequate, these reports were remanded for further consideration and explanation.  The most recent reports relied upon by the Board are adequate as they were based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Therefore, the available medical evidence and records have been obtained in order to make adequate determinations.  Other than the records mentioned above, the Veteran has not identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of his claims.

Lastly, as noted above, the Board has remanded the Veteran's claims three times for additional development.  The Board is satisfied that there has been substantial compliance with the prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  In this respect, in response to the three remands, additional records have been associated with the claims file and several new VA examinations were conducted in order to address theories of causation related to the Veteran's claims on appeal.  Thereafter, supplemental statements of the case were issued April 2008, August 2012, October 2014 and February 2016.  	

For the foregoing reasons, the Board concludes that all reasonable efforts have been  made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.



Laws and regulations pertaining to service connection claims 

In this appeal, the Veteran seeks service connection for bilateral hearing loss, tinnitus, a low back disorder, leg cramps and a bilateral leg disorder.  As mentioned above, the Veteran has several diagnoses pertaining to his right knee and legs.  As such, the Board has recharacterized the Veteran's bilateral leg disorder claim into two separate claims - entitlement to service connection for bilateral leg cramps and entitlement to service connection for a bilateral leg disability, to include right knee degenerative joint disease and right knee meniscus tear.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service connected disease or injury. 
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that: (1) a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993). 

Service connection for certain chronic diseases, including sensorineural hearing loss and arthritis (degenerative joint disease and degenerative disc disease), will be presumed if they manifest to a compensable degree within one year following active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).
 
Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  For the record, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic diseases" in 38 C.F.R. § 3.309(a).
 
When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Lastly, a Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  

Entitlement to service connection for bilateral hearing loss 

During a January 2008 RO hearing, the Veteran testified that he was exposed to aircraft noise while working as a jet aircraft mechanic in service.  He indicated that he noticed the presence of hearing loss and tinnitus during service.  The Veteran's wife testified that she could tell that the Veteran's hearing was worse from 1968 to 1969.  The Veteran currently suffers from bilateral hearing lose that he contends is the result of his in-service exposure to acoustic trauma. 

For reasons set forth below, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the appeal as to this issue must be denied.   

A review of the Veteran's post-service medical records reveals that the Veteran has a current diagnosis of sensorineural hearing loss.  Specifically, during a May 2007 audiological examination, the Veteran was diagnosed with mild-to-moderate sensorineural hearing loss bilaterally from 250-8000Hz.  During a February 2008 audiological examination, the Veteran was shown to have regular hearing for the right ear and a normal to moderate sensorineural hearing loss of the left ear.  Thereafter, in July 2011, the Veteran was found to have mild sensorineural hearing loss of the right ear and a mild-to-moderate sensorineural hearing loss in the left ear.  While the Veteran's claims file contains both post-service private and VA treatment records, these records do not reflect complaints of or treatment for bilateral hearing loss.  The Veteran himself acknowledged as much when he testified in January 2008 that he did not receive treatment and had not been diagnosed with hearing loss or tinnitus until a May 2007 audiological consultation.

In terms of in-service noise exposure, the Veteran testified during a January 2008 hearing that he was a jet aircraft mechanic in service and that he worked on the flight line a lot.  He reported that he did not always wear hearing protection; and that the started experiencing hearing loss while in service.  The Veteran's Report of Transfer or Discharge document confirms that the Veteran's military education and training was as a Jet Aircraft Mechanic.  Based upon this evidence, the Board concedes the Veteran was exposed acoustic trauma in service.  However, even though the Veteran's personnel records validate that the Veteran was exposed to loud noise in service, his service treatment records do not demonstrate that he experienced any chronic symptoms of hearing loss or continuous symptoms of hearing loss since service separation.  Specifically, the Veteran's October 1965 Pre-Induction Report of Medical Examination shows that when the Veteran entered active duty, his purtone thresholds were as follows:

HERTZ 
      500		1000		2000		3000		4000
RIGHT	10 dB		-10 dB		-10 dB		NA		-10 dB
LEFT		0 dB		-10 dB		-10 dB		NA		-10 dB

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO") - American National Standards Institute ("ANSI").  In order to facilitate data comparison in this decision, the above-referenced 1965 ASA audiometric test results have been converted to ISO-ANSI standards below.



HERTZ (ISO-ANSI)
      500		1000		2000		3000		4000
RIGHT	25 dB		0 dB		0 dB		NA		-5 dB
LEFT		15 dB		0 dB		0 dB		NA		-5 dB

A review of the Veteran's service treatment records reveal that he underwent an annual audiogram in February 1969, the results of which were reported on a Hearing Conservation Data form.  This form noted under the section "current noise exposure" that the Veteran primarily worked on the flight line and that he wore hearing protection.  Audiometric data was reported as follows: 

HERTZ (ISO-ANSI)
      500		1000		2000		3000		4000
RIGHT	25 dB		15 dB		05 dB		15 dB		15 dB
LEFT		20 dB		15 dB		10 dB		10 dB		15 dB

The only other hearing data contained in the Veteran's service file is noted on the Veteran's April 1969 service discharge examination.  This audiometric testing was reported as follows: 

HERTZ (ISO-ANSI)
      500		1000		2000		3000		4000
RIGHT	10 dB		 5 dB		10 dB		5 dB		5 dB
LEFT		10 dB		 5 dB		5 dB		10 dB		5 dB

As can be seen, while the Veteran was exposed to acoustic trauma in service, a comparison of his service hearing records show that his hearing was within normal limits; and his service medical records are negative for chronic symptoms of a bilateral hearing loss disability in service.    

Turning to the issue of a nexus, the Veteran was seen for a VA audiological consultation in May 2007.  At that time, the Veteran reported that he experienced a gradual hearing decrease during the previous several years and had longstanding bilateral tinnitus which he said he heard most of the time.  The consultation report noted that the Veteran had military noise exposure as well as occupational noise exposure.  The examiner diagnosed the Veteran with mild-to-moderate sensorineural hearing loss bilaterally from 250 - 8000Hz.  In doing so, she stated that sensorineural loss and tinnitus were consistent with cochlear pathology and effects of military and occupational noise exposure.  

During a February 2008 audiological examination, the Veteran was shown to have regular hearing for the right ear and a normal-to-moderate sensorineural hearing loss of the left ear.  The Veteran's hearing was reported as being bilaterally normal upon entrance into service and exit from service.  Physical examination revealed hearing loss not disabling in the right ear and mild-to-moderate sensorineural hearing loss in the left ear.  The audiologist opined that because the Veteran had normal hearing on entrance and exit from service, his hearing loss and tinnitus were the result of post-military causes.  

In June 2011, the Board found the February 2008 VA examiner's opinion to be inadequate in that it needed further explanation.  As such, the Veteran was afforded another hearing test with the February 2008 audiologist in July 2011.  At that time, the Veteran's hearing was documented as: 

HERTZ (ISO-ANSI)
      500		1000		2000		3000		4000
RIGHT	10 dB		 10 dB		15 dB		25 dB		40 dB
LEFT		10 dB		 10 dB		20 dB		40 dB		45 dB

The audiologist noted that the Veteran's hearing was within normal limits at the time of enlistment in October 1965, again in February 1969 and at the time of service separation in April 1969.  In comparing the Veteran's enlistment examination to his separation examination report, the audiologist found no significant threshold shifts during the Veteran's period of active duty.  Further, she indicated that the February 1969 annual audiogram showed thresholds that were more elevated (although still within normal limits) than those examinations that took place during enlistment and upon exit from service.  As such, the examiner stated that it was either likely that a temporary shift from noise exposure occurred in service for which the Veteran recovered once he was away from the noise; or his hearing testing was completed in a soundproof area.  She stated that if the hearing testing was not completed in a soundproof area, the elevated audiological thresholds listed in the service medical records would not be accurate thresholds.  In this regard, the examiner noted that acuity thresholds at 500 Hz and 1000 Hz in July 2011 were better than those found in February 1969, verifying that the thresholds in 1969 were not an accurate representation of the Veteran's true hearing acuity.  In doing so, she essentially stated that the Veteran's hearing remained stable throughout his active duty service.  As such, she opined that the Veteran's current hearing loss was not caused by or the result of noise exposure in service.  

The Board finds the July 2011 VA audiologist's opinion to be persuasive.  The VA audiologist in this case has specialized medical expertise and training in auditory matters, had adequate facts and data on which to base a medical opinion and provided a sound analysis and rationale for her medical opinion.  Significantly, the Board observes that there is no medical evidence in the claims file that contradicts the July 2011 VA audiologist's opinion.  In this regard, the Board also finds it notable that neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection for bilateral hearing loss.  

The only other evidence of record supporting the Veteran's claim are his own lay statements, his DRO testimony and the testimony of his wife.  Even though this evidence suggests the Veteran had difficulty hearing within his first year of separation from service and/or thereafter, that evidence is substantially rebutted by the complete absence of complaints or indications that the Veteran had hearing loss until his May 2007 VA audiological consultation.  Furthermore, the Veteran has failed to assert that he has had any continuity of symptomatology from the time of his discharge to present.  Symptoms of hearing loss were not actually shown until the May 2007 consultation, some 30 years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.  In making these findings, the Board does not dispute the competency of the Veteran's statements that he has experienced hearing problems during service and since service.  The Board simply finds his statements to be less persuasive and probative when viewed in the context of the medical evidence in this case.  The Board additionally notes that there are many types and causes of hearing loss, and the diagnosis of type and causation of hearing loss is beyond competence of a lay person and requires medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).  Hence, the Veteran's contentions of a nexus are of little probative value.  

In light of the foregoing, the Board concludes that the Veteran's post-service hearing difficulties and subsequent diagnosis of bilateral hearing loss are not related to or a result of any incident in service.  Accordingly, the Board finds that the preponderance of the evidence weighs against the claim of service connection for bilateral sensorineural hearing loss.  

Entitlement to service connection for tinnitus

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

As set forth above, it is conceded that the Veteran's military education and training was as a jet aircraft mechanic and that he was exposed to acoustic trauma in service.  The Veteran testified in January 2008 that he began hearing ringing in his ears toward his second year in service as a result of the loud noise in service.  In September 2007, he stated that he never reported the tinnitus at the time because it would come and go.  He also reported that his tinnitus slowly progressed through the years.  

With regard to the Veteran's assertions, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has had problems with ringing in his ears since service.  

Service treatment records are entirely negative for complaints or findings of tinnitus at any time during service or at the time of discharge.  Likewise, there are no medical records immediately after the Veteran's service discharge that contain a diagnosis of tinnitus.  In fact, the claims folder is devoid of any pertinent treatment records or other medical documents until the Veteran reported to his May 2007 VA medical provider that he had longstanding bilateral tinnitus which he heard most of the time and testified at his January 2008 DRO hearing.  

Turning to the issue of a nexus, as noted above, the Veteran was afforded a VA audiological examination in July 2011.  That audiologist ultimately opined that the Veteran's hearing remained stable during his period of active duty; and because of this, the Veteran's tinnitus was not likely related to his in-service noise exposure.  July 2011 VA examination report.  

However, also noted above, the Veteran was seen for a VA audiological consultation in May 2007.  At that time, the Veteran reported that he experienced gradual hearing decrease for the past several years and longstanding bilateral tinnitus which he said he heard most of the time.  The VA audiologist noted that the Veteran had military noise exposure as well as occupational noise exposure.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss bilaterally from 250-8000Hz.  In doing so, she stated that sensorineural loss and tinnitus were consistent with cochlear pathology and effects of military and occupational noise exposure.  

After carefully reviewing and weighing the competent evidence of record, the Board is satisfied that while the supporting medical evidence by itself weighs against the claim, the May 2007 consultation report in conjunction with the Veteran's lay statements place the pertinent record in relative equipoise.   Therefore, resolving all reasonable doubt in his favor, there is sufficient evidence showing that the Veteran has tinnitus related to military noise exposure.  See 38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that the criteria for service connection for tinnitus have been met and the claim is granted.

Entitlement to service connection for a low back disability, to include degenerative joint disease and degenerative disc disease. 

During his January 2008 DRO hearing, the Veteran testified that he hurt his back while unloading ammunition crates in Vietnam in 1966.  He testified that he went to a doctor at David Monthan Air Force Base for his back and was given medication for his back pain.  Subsequently, the Veteran reports being treated in service for back problems in 1968 and 1969.  The Veteran states that after he was discharged from the Air Force, his back got progressively worse until he could no longer walk.  He reports seeing a chiropractor within one year after discharge; and then he had back surgery in 1973 to have a disc removed.  In a statement submitted with his September 2007 VA Form 9, the Veteran reported that he had back problems on and off while in service, the first time being in 1966.  He said that he reported his back problems to service personnel in 1968, but nothing was done about it.  

Post-service treatment records contained in the claims file are dated from March 1985 to September 2013.  These records reveal that the Veteran currently has diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine.  Of interest, in March 1985, the Veteran underwent an Agent Orange examination.  He reported at that time that he did not have any specific health complaints.  However, in the history portion of the examination, it was noted that the Veteran reported occasionally experiencing low back pain second to a 1973 laminectomy.  April 1999 private medical records show that the Veteran reported experiencing intermittent back problems for the past 25+ years.  The Veteran reported that over the years he has had intermittent back problems that had gotten significantly worse.  A May 1999 MRI showed a lesion at L4 described as most likely a hemangioma and degenerative disc disease at L4-5 and L5-S1.  Medical records dated in December 1999 and August 2004 reported a problem list that included chronic low back pain and degenerative joint disease of the LS spine.  

Service records reveal that the Veteran entered service without any indication of back pain or back problems in October 1965.  In a May 2016 statement, the Veteran reported that he injured his back in service in 1966 and reported to sick call.  He states that he was given medication for the injury and returned to duty.  The Veteran acknowledges that there is nothing in his service medical records documenting treatment for his back in 1966 or corroborate that he was given any medication during this time.  However, the Veteran's service medical records do document that in December 1968, the Veteran was seen for low back pain with radiation RL2.  The Veteran's April 1969 service exit examination noted that the Veteran strained his back in 1968.  The record also states that no treatment was required for the Veteran's back injury; there were no complications and no sequela.   

Accordingly, the Veteran has a current disability of degenerative joint/disc disease of the lumbar spine and there is also evidence of an in-service incurrence.  The issue thus turns upon whether there is a nexus between the two. 

During the course of this appeal, the Veteran was afforded two VA examinations in connection to his back claim.  During a July 2011 VA examination, the Veteran reported that his back problems began in service and that he left service with back pain.  He indicated that he saw a chiropractor subsequent to service, but was unable to obtain any relief.  Thereafter, he underwent back surgery in 1973.  A physical examination revealed degenerative joint disease of the lumbar spine.  In attempting to provide a medical opinion, the VA examiner reiterated the Veteran's contentions and the lack of documentation in the Veteran's service medical records.  Thereafter, he stated that the origin of the Veteran's lumbar spine could not be resolved without resorting to mere speculation.  

The Veteran underwent a VA examination in January 2014.  The examination report lists the date of diagnosis of the Veteran's degenerative disc disease as 1973.  
After conducting a physical examination, obtaining a medical history from the Veteran and reviewing the Veteran's claims file, the VA examiner reported that she had reviewed the conflicting medical evidence and was unable to resolve the issue of the back problem being caused by or aggravated by service, or occurring within 1 year of discharge, due to lack of information in the file.  In sum, neither the July 2011 nor the January 2014 VA examiner could provide an opinion as to the likelihood that the Veteran's current back disability is related to his back injury in service.  

Viewing the inability of the VA examiners to provide medical opinions regarding the Veteran's back disability in conjunction with the other evidence of record, the Board finds that the more credible and persuasive evidence of record shows that the Veteran has experienced a continuity of low back symptomatology since his separation from service.  In formulating this conclusion, the Board finds the 
Veteran's statements as to his lower back to be competent and credible, especially in light of the back strain documented in service and upon service discharge.  The Board is also persuaded by the consistency of the Veteran's reports to various medical providers that he had had back pain  since he was discharged from service until 1973 when he underwent back surgery.  Post-service treatment records reveal a diagnosed condition that is also consistent with the Veteran's complaints.  

Accordingly, the Board finds that the service treatment records, the Veteran's competent and credible statements concerning onset and continuity of low back pain since service, the post-service VA and medical records documenting chronic low back pain, and the currently diagnosed lumbar degenerative joint disease/ degenerative disc disease, all raise a reasonable doubt as to the incurrence of the Veteran's low back disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  In resolving that doubt in the Veteran's favor, the Board concludes that degenerative joint disease/degenerative disc disease of the lumbar spine is of service onset, thereby warranting a grant of service connection for that disability.

Entitlement to service connection for bilateral leg cramps, not to include bilateral knee degenerative joint disease or right knee meniscus tear.  

During his January 2008 hearing, the Veteran testified that he suffers from a bilateral leg condition that results in leg cramps.   

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence that (1) the disease or injury existed prior to service, and (2) the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of the rebuttal standard attaches.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A review of the evidence shows that the Veteran's enlistment examination did not reveal any evidence of a leg cramp disorder.  In this regard, the Veteran's October 1965 Report of Medical Examination reflects a clinical evaluation of the lower extremities to be normal and the only defect noted pertained to the Veteran's vision.  
In the Veteran's associated October 1965 Report of Medical History form, the Veteran indicated that he had cramps in his legs and foot trouble; and the observing induction physician noted in the summary portion of the history form that the Veteran had leg cramps and weak ankles.  However, since the Veteran's leg cramps were not found upon entrance physical examination or noted on the Report of Medical Examination, these leg cramps were not "noted" upon entrance into service and the presumption of soundness attaches.  

The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not noted.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The regulations provide expressly that the term "noted" means that only such conditions as are recorded in examination reports; and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of the conditions.  38 C.F.R. § 3.304(b)(1); Quirin v. Shinseki, 22 Vet. App. 390 (2009) (only prerequisite for applying the presumption of soundness at service entrance is that the enlistment or induction examination report have been free and clear of the now claimed disability).  Since the presumption of soundness has attached, the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

Service medical records are silent as to the diagnosis of or treatment for leg cramps.  However, on the Veteran's April 1969 separation medical examination report, a military physician documented in the "notes (continued) and significant or interval history" section that the Veteran experienced leg cramps during the winter months.  He also reported that the Veteran's leg cramps resulted in no complications and no sequela.   

Thus, the Veteran is presumed not to have been suffering from leg cramps at the time he entered service (i.e., because his statements on the report of medical history form do not rebut the presumption) and is noted to have experienced leg cramps in service and upon separation from service.  In terms of rebutting the presumption of soundness, the Board finds no evidence in the claims file that indicates the Veteran suffered from leg cramps prior to October 1965.  The only evidence that addresses this issue are two VA examination reports dated in January 2014 and September 2015.  Neither are sufficient to rebut the presumption of soundness.  

As stated previously, the Veteran underwent a VA orthopedic examination in January 2014.  After conducting a physical examination, obtaining a medical history from the Veteran and reviewing the Veteran's claims file, the VA examiner reported that she had reviewed the conflicting medical evidence and was unable to resolve the issue of the Veteran's back problem being caused by or aggravated by service, or occurring within 1 year of discharge, due to lack of information in the file.  However, with regard to leg cramps, the examiner noted that the Veteran  complained of these (leg cramps) on his induction physical, and opined that they thus pre-dated service. 



During his September 2015 VA examination, the Veteran reported that he had 
cramps in both of his legs.  He stated that he usually got cramps in his legs at night.  He also stated he had pain down the back of his right leg from his back to his ankle.  In addressing the medical issue on a direct basis, the VA examiner noted the Veteran's report that he suffered leg cramps during service.  He reported that the Veteran's pre-induction physical on October 12, 1965 was notable for the diagnosis of bilateral leg cramps; and at the time of his separation from service in 1969, the Veteran was noted to have leg cramps during the winter months.  He indicated that based on review of all available medical records, he found no complaints, evaluation, diagnosis or treatment of leg cramps between the years 2000 and 2015; however, he indicated that leg cramping could be a chronic condition.  Based upon the foregoing, the examiner opined that the Veteran's bilateral leg cramps were at least as likely as not to have had their clinical onset prior to active duty service.   He stated that because the Veteran's symptoms remained consistent between 1965 and 1969, his bilateral leg cramps (which he said clearly and unmistakably existed prior to service) were not aggravated beyond their natural progression by an in-service injury, event, or illness. 

As stated above, regulations related to the presumption of soundness expressly provide that the term "noted" in the regulation means that only such conditions as are recorded in examination reports; and that a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of the conditions.  38 C.F.R. § 3.304(b)(1).  Thus, the VA examiners' reliance on the Veteran's October 1965 Report of Medical History as clear and unmistakable evidence of a pre-existing leg condition was legally incorrect.  

Thus, there is no credible or persuasive evidence that refutes the factual finding that the Veteran is presumed to have entered service without a leg cramp disorder.  Since there is evidence of record indicating that the Veteran separated from service with leg cramps, a condition he currently complains of, service connection on a direct basis is warranted.  In light of the grant of service connection on a direct basis, the Board will forego the secondary service connection analysis related to this claim.  

Entitlement to a service connection for a bilateral leg disability, to include bilateral knee degenerative disc disease and right knee meniscus tear, on a direct and secondary basis.  

Lastly, the Veteran seeks service connection for a bilateral leg disability.  In this regard, the Veteran testified in January 2008 that his legs first started hurting him after his back injury.  He reported that he had cramping in the back of his legs, in his calves and hamstrings; and that he experienced leg cramps at night several nights a week.  He also indicated that no medical provider had provided him with a diagnosis for this condition.  

Post-service medical records dated from 2009 to 2015 reveal that the Veteran has experienced both left and right knee pain and been diagnosed with bilateral knee degenerative joint disease and right knee medical meniscus tear.  See also January 2014 VA examination report (VA examiner referenced in her opinion that the Veteran had a diagnosis of DJD/torn meniscus of the right knee).   

A review of the Veteran's October 1965 service entrance examination is negative in terms of abnormal findings related to the Veteran's knee.  In fact, in the medical history report of the examination, the Veteran marked the box "NO" when asked if he ever had a trick or locked knee.  Service treatment records are silent as to any incident or injury to the Veteran's knees during his period of service.  Upon separation from service in April 1969, the Veteran lower extremities were reported to be normal and the Veteran denied again experiencing a tricked or locked knee.  

Although the Veteran has undergone several VA examinations during the pendency of this appeal, only one specifically addresses in detail the Veteran's claim of entitlement to a bilateral leg disability.  During his September 2015 VA examination, the Veteran reported that he had pain down the back of his right leg from his back to his ankle. He stated that his doctor had not told him what was causing it.  The Veteran reported that he had back surgery in 1973.  He said his surgery was a laminectomy or discectomy.  He indicated that before he had surgery, his right leg was weak.  He also said that he recovered strength in his right leg after the surgery, but the pain remained.  He also reported that he knees were "about shot" and that he had an x-ray done of his left knee outside the VA and was told he needed bilateral knee replacement.  He indicated that his bilateral knee pain was always present. 

After reviewing the Veteran's claims file and performing a physical examination, the September 2015 VA examiner diagnosed the Veteran with bilateral knee degenerative joint disease, right knee meniscus tear, low back degenerative disc disease and complaints of bilateral leg cramps.  

In directly addressing the Veteran's bilateral knee arthritis, the examiner noted that the Veteran's right knee arthritis was not diagnosed until 2009, 40 years after the Veteran separated from service.  He also reported that the Veteran's left knee degenerative arthritis was not diagnosed until 2015, over 40 years after the Veteran left service.  He noted that the Veteran's service records indicated that the Veteran was diagnosed with bilateral leg cramps at the time of his pre-induction physical exam.  He stated that leg cramps are not a risk factor for the development of degenerative arthritis.  He also stated that the most common risk factor for the development of degenerative arthritis is aging; and cited literature supportive of this statement.  Thereafter, the examiner opined that the Veteran's bilateral knee degenerative arthritis was less likely than not incurred in service; was less likely than not to have had its onset in service; and was less likely than not otherwise related to the Veteran's military service, including his in-service complaints of leg cramps.

In terms of direct service connection for the Veteran's right knee meniscus tear, the examiner noted that the records revealed the Veteran was not diagnosed with this condition until 2009, 40 years after separation from service.  Specifically, he noted that the Veteran was seen in August 2009 with complaints of knee pain that had started about 2 weeks earlier.  Imaging revealed a meniscus tear at that time.  The examiner stated that leg cramps are not a risk factor for the development of a meniscus tear.  Rather, knee meniscus tears occur as a result of trauma or repetitive mechanical stressors over time.  He stated that there was no documentation of a meniscus tear in the Veteran's service treatment records.  Based upon the foregoing, the examiner opined that the Veteran's right knee meniscus tear was less likely than not incurred in service; was less likely than not to have had its onset in service; and was less likely than not otherwise related to the Veteran's military service, including his in-service complaints of leg cramps. 

In terms of the Veteran's secondary service connection claims, the VA examiner noted that lumbar spine degenerative disc disease is not a risk factor for the development of bilateral knee degenerative arthritis.  As mentioned previously, the examiner explained that degenerative arthritis is a common consequence of aging. In light of this information, the examiner opined that the Veteran's bilateral knee degenerative arthritis was less likely than not caused by or aggravated by the Veteran's service connected low back disability.

As to the right knee meniscus tear, the examiner again stated that lumbar spine degenerative disc disease is not a risk factor for the development of a knee meniscus tear.  Meniscus tears are caused by trauma or repetitive mechanical stressors over time. Based upon the foregoing, the examiner opined that the Veteran's right knee meniscus tear was less likely than not caused by or aggravated by the Veteran's service connected low back disability.  

The Veteran may disagree with the September 2015 VA examiner's opinions; however, none of the post-service medical records contained in the claims file that show treatment for the Veteran's bilateral knee arthritis or right knee meniscus tear set forth a nexus opinion in favor of his claim.  In this regard, the Board finds the Veteran's testimony and statements as to the etiology of his bilateral knee arthritis and right knee meniscus tear to be of little probative value as he is not competent to opine on the complex medical questions pertaining to this issue.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of orthopedic disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Therefore, based on the foregoing, the Board finds that service connection for the Veteran's bilateral leg disability, to include bilateral knee degenerative joint and right knee medial meniscus tear, is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.   

Service connection for tinnitus is granted.  

Service connection for a low back disability, diagnosed as degenerative joint/disc disease of the lumbar spine, is granted.

Service connection for bilateral leg cramps, not to include bilateral knee degenerative joint disease or right knee meniscus tear, is granted.  

Service connection for a bilateral leg disability, to include bilateral knee degenerative joint disease and right knee meniscus tear, is denied.  



____________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


